Citation Nr: 1033529	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  07-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for a low back disorder.  

Entitlement to service connection for diabetes mellitus type II, 
to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to May 1968.

This matter is before the Board of Veterans' Appeals following a 
December 2008 Board remand.  It was originally on appeal from an 
October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In August 
2008, the Veteran testified before the undersigned at a Board 
hearing.  A transcript is of record and has been reviewed.  

The issues of entitlement to service connection for a neck 
disorder and entitlement to service connection for hypertension 
have been raised by the record but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for diabetes 
mellitus type II, to include as due to herbicide exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not show that the 
Veteran's low back disorder is related to service.  



CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior Board Remand

In December 2008, the Board remanded this matter to the RO to 
obtain VA medical center (VAMC) treatment records from October 
2000 to the present; to provide notice in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); and to provide the Veteran 
a VA examination.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary. 
 D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The RO obtained a substantial amount of VAMC treatment notes, 
including records dating from 2005 to the present.  In February 
2009, the Veteran was provided notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
scheduled a VA examination in April 2009, for which the Veteran 
did not report.  This issue will be discussed further below.  
Based on the above action, the Board finds there has been 
substantial compliance with its remand directives.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the Veteran in 
correspondence dated in June 2005.  In that letter, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  The RO 
provided similar notice in a letter dated in February 2009.  

Also in the February 2009 letter, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the RO did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim and issued a supplemental statement of 
the case in March 2010.  The issuance of such notice followed by 
a readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds that 
in issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has also satisfied VA's duty to assist.  The RO has 
obtained the Veteran's service treatment records and VAMC 
treatment records.  The Veteran was provided a VA examination and 
opinion in December 2006.  The RO scheduled a VA examination in 
April 2009, for which the Veteran failed to report.  The Board 
notes that a copy of the examination notice sent to the Veteran 
is not of record.  However, the Board finds the Veteran had 
knowledge that an examination was scheduled for the following 
reasons.  First, the Veteran requested a copy of his entire 
claims file, which was provided in September 2009.  The file 
shows that an examination was scheduled and cancelled.  Next, in 
its March 2010 supplemental statement of the case, the RO 
discussed the Veteran's failure to report in its reasons and 
bases.  Last, in July 2010, the Veteran's representative stated 
that the Veteran's failure to report to a scheduled examination 
is not determinative of the outcome of the appeal.  The Board 
finds that the above actions and statements show that the Veteran 
was aware of the scheduled VA examination and has neither 
contacted the RO to explain his absence nor has he requested a 
new examination.   

Under VA regulations, it is incumbent upon the Veteran to submit 
to a VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  Where entitlement to a benefit cannot be 
established or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to report 
for such examination, an original compensation claim shall be 
considered on the basis of the evidence of record. 38 C.F.R. § 
3.655(b).  

As has been detailed above, VA has done its utmost to develop the 
evidence with respect to the Veteran's claim.  Any failure to 
develop this claim rests with the Veteran.  The Court has held 
that VA's duty to assist a claimant in developing the facts and 
evidence pertinent to a claim is not a one-way street.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The Board finds the Veteran has not 
exercised his rights, and a new VA examination need not be 
scheduled.  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.    

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  The burden 
typically cannot be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The medical evidence of record shows the Veteran has a current 
diagnosis of a back disorder.  A February 2005 x-ray showed 
minimal degenerative changes of the lumbar spine; disc space 
narrowing at the lumbosacral junction; and minimal osteophyte 
formation.  An October 2008 radiological report showed 
degenerative changes at L5-S1 and spondylosis.  

During the August 2008 Board hearing, the Veteran testified that 
he was involved in a motor vehicle accident in service and 
received treatment for back pain the day after this occurred.  A 
service treatment note dated in October 1965 confirms that the 
Veteran reported for back treatment after a motor vehicle 
accident.  Prior to that, in May 1964, the Veteran sought 
treatment for back ache.  The Veteran also testified that he 
carried heavy equipment as a fireman in service, and he believes 
this contributed to his back problems.  

Although there is evidence of back pain after an accident in 
service, there is no medical evidence of record linking the 
Veteran's current back disorder to this incident.  As discussed 
above, the Veteran did not report for his most recent VA 
examination.  However, he did receive an examination in December 
2006.  The VA examiner discussed the results of a February 2005 
x-ray, determining it to be consistent with age-acquired 
degenerative arthritis of the spine.  The examiner stated that 
there was no indication that this was caused or aggravated by any 
kind of trauma.  The examiner opined that there was no evidence 
to connect the Veteran's age-acquired degenerative joint disease 
to anything that happened to him during service.  

As noted previously, service connection requires medical evidence 
of a nexus between the claimed in-service disease or injury and 
the current disability.  In this case, the VA examination does 
not contain a positive nexus opinion.  This is the only medical 
nexus evidence of record.  The examiner fully reviewed the claims 
file, considered the Veteran's prior medical history, including 
notations of back pain in service, described the disability and 
provided a reason for his conclusion.  As the medical opinion was 
based upon sufficient facts and data, the Board finds it 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-
303 (2008).  

As there is no medical evidence of record relating the Veteran's 
back disability to service, an essential element of service 
connection is lacking.  Without competent medical evidence 
linking the Veteran's disability to service, service connection 
is not warranted.  

The Board has considered the Veteran's contention that a 
relationship exists between his back disability and service.  
However, without medical training, laypersons, such as the 
Veteran, are not competent to comment on medical matters such as 
the etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There 
are circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  Here, however, clinical testing and expertise are 
required to determine the etiology of a low back disorder.  The 
Veteran's statements offered in support of his claim are not 
competent medical evidence and do not serve to establish that a 
low back disorder was incurred in service.

The preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the Veteran's 
claim for service connection for a low back disorder must be 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.  


REMAND

In an October 2005 rating decision, the RO denied service 
connection for a low back disorder.  In that decision, the RO 
also denied entitlement to service connection for diabetes 
mellitus type II, to include as due to herbicide exposure.  In a 
December 2006 notice of disagreement, the Veteran disagreed with 
the RO's determinations regarding both issues.  However, in April 
2007, the RO issued a statement of the case (SOC) for the low 
back issue only.  In June 2007, the RO sent the Veteran 
correspondence stating that it was awaiting a decision of the 
U.S. Court of Appeals for Veterans Claims for procedural 
guidelines on off-shore Agent Orange exposure claims.  In June 
2007, the Veteran again filed a "claim" for service connection 
of diabetes mellitus.  This was not a new claim, of course, 
because the original claim was still pending.  

The RO has taken no further action regarding the diabetes 
mellitus claim.  The RO has not furnished a SOC for this issue, 
and the Board must remand it for such action.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) (holding that, where a 
notice of disagreement is filed with a claim and no SOC has been 
issued, the Board should remand, not refer, that issue to the RO 
to issue an SOC). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be provided with a 
statement of the case (SOC) with regard to 
the issue of entitlement to service 
connection for diabetes mellitus type II, 
to include as due to herbicide exposure.  
The Veteran should be given notice of his 
appellate rights.  If the appeal is 
subsequently perfected by timely 
submission of a substantive appeal, then 
the matter should be forwarded to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


